Chief Justice Lee
charged the jury that the plaintiff pursuing his remedy on the contract, thereby affirmed the sale, and could not therefore deny the authority of his agent the auctioneer. That to do this would be to invalidate the whole ground of his present action. That the plaintiff, if the auctioneer exceeded his authority, or if the defendant did not pay the price bid before taking the vessel, might have rescinded the sale, and upon refusal of the defendant to return the vessel, brought an action of trespass against the defendant and recovered the highest price that he could prove the vessel and appurtenances to be worth; but that electing to pursue his remedy upon the contract of sale, he had affirmed the same, and must abide by its terms. That if the jury found any deficiency in the ballast sold, the defendant should be allowed for such defect. But at what rate was the allowance to be made ? Most clearly not at the rate of one hundred dollars per ton, for this would more than swallow up the whole price bid — neither could it be made at fifty or even forty dollars per ton. The value of the iron on shore or in the vessel, said the court, has nothing to do with this allowance. The allowance must be made in proportion to the price paid for the iron, be it more or less than its value. To fix upon the price paid for the iron, when the vessel, her sails, ballast, &c., were sold as an entirety, for an entire price, would in the present state of the evidence be a very difficult matter. That before the jury could make the deduction claimed, they must fix upon some valuation as the price paid for the iron, and then deduct in proportion to that price.
The jury returned a verdict for the plaintiff for $1029 20.